Case: 15-41737      Document: 00513868162         Page: 1    Date Filed: 02/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 15-41737                             FILED
                                                                        February 8, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk

              Plaintiff - Appellee

v.

JUAN VALDEZ-MOLINA,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-86-2


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant Valdez-Molina was tried and convicted of conspiracy to
transport, and transporting, illegal aliens. The conviction is supported by
Defendant’s admissions in response to his interview and by his signed
statement. He appeals, claiming that the confession was tainted by illegal
arrest. We see the conduct of the arresting officers to be entirely proper and
affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41737     Document: 00513868162      Page: 2    Date Filed: 02/08/2017



                                  No. 15-41737
      These events began one morning when a vehicle pulled into the
Falfurrias border patrol checkpoint. The officer, following the usual procedure,
came to the driver’s window and inquired about the citizenship of the
occupants. There were four persons in the car. A woman named Cindy Rojas
was the driver and Defendant was seated in the back seat on the same side of
the car as the driver. Two males sat on seats at the far side of the automobile.
The interrogation left questionable impression for the officer.         The driver
answered questions for the two men on the other side of the car and they
responded only with a “yes.” The man in the far front seat appeared to the
officer to be nervous. Because the officer’s investigation had not obtained
satisfactory responses and appeared to be suspicious in the failure to give
prompt answers to the citizenship inquiry, the car was then moved to a
secondary investigation. There the nervous passenger admitted that he was
not legally present in the United States.        With that information and the
conduct of the four people, the totality of all facts within the officer’s knowledge
would lead a reasonable person to suspect the commission of an offense. That
was probable cause warranting the arrest of all four.
      The four persons were separated for interviews as is the custom. At the
outset of the interview the Defendant was given the full Miranda warning.
The Defendant was told in his first interview that Cindy Rojas had admitted
that they both knew the inhabitants to be illegal aliens, and that the Defendant
had agreed to receive $500.00 to help her smuggle the aliens. The Defendant,
however, denied then that he knew the passengers were illegals.
      The first interview with Defendant lasted 10 to 15 minutes and the
second interview five to 10 minutes, and in the third interview the Defendant
confessed to knowing the illegality of the passengers and to agreeing to help
smuggle them with Rojas and to receive from her $500.00 for that assistance.


                                         2
    Case: 15-41737     Document: 00513868162     Page: 3   Date Filed: 02/08/2017



                                  No. 15-41737
      We find no error by the trial judge in denying suppression of the
confession, and the decision of the border control officer to arrest the Defendant
was justified.   The officer had an objective basis for the suspicion that
Defendant was engaged in the transportation of illegal aliens, a view of these
circumstances by an officer trained to do so. See United States v. Cortez, 101
S. Ct. 690, 695 (1981). The verdict of the jury was supported by the evidence
that the confessions were made knowingly and voluntarily.
      AFFIRMED.




                                        3